                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER DORFMEISTER                       :      CIVIL ACTION
                                           :
      v.                                   :
                                           :
NORDSTROM, INC.                            :      NO. 19-1958

                                       ORDER

      NOW, this 21st day of November, 2019, upon consideration of the Defendant

Nordstrom, Inc.’s Motion for Summary Judgment (Document No. 16), the plaintiff’s

response, the defendant’s reply, and after oral argument, it is ORDERED that the motion

is DENIED.




                                                     /s/ TIMOTHY J. SAVAGE J.
